Citation Nr: 0628347	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-07 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
status post, right ankle sprain with tendonitis prior to 
February 20, 2004.

2.  Entitlement to an initial compensable evaluation for 
status post, left fibula fracture and ankle sprain with 
arthritis prior to February 20, 2004. 

3.  Entitlement to an initial increased evaluation for 
degenerative joint disease, right knee with limitation of 
motion, currently rated as 10 percent disabling.  

4.  Entitlement to an initial increased evaluation for 
degenerative joint disease, left knee with limitation of 
motion, currently rated as 10 percent disabling.  

5.  Entitlement to an initial increased evaluation for left 
knee instability, which was found noncompensable prior to 
February 20, 2004, and rated as 10 percent disabling from 
February 20, 2004.  




REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1996 to 
August 1996.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for degenerative joint 
disease of the right and left knees, assigning a 10 percent 
rating to each, effective November 14, 2002, the date of the 
initial claim, and granted service connection for status 
post, right ankle sprain with tendonitis and status post, 
left fibula fracture and ankle sprain with arthritis, 
assigning a noncompensable evaluation to each, effective 
November 14, 2002.  A notice of disagreement was received in 
April 2003, a statement of the case was issued in February 
2004, and a substantive appeal was received in March 2004.  A 
Board hearing at the local RO was held in April 2006.  The 
veteran chose to have the hearing without a representative 
present. 

By rating decision in September 2004, the RO increased the 
ratings for status post, right ankle sprain with tendonitis 
and status post, left fibula fracture and ankle sprain with 
arthritis to 20 percent each, effective February 20, 2004.  
In a November 2004 statement, the veteran indicated that he 
wished to withdraw his appeal for disability ratings in 
excess of 20 percent for these two disabilities from February 
20, 2004.  However, he indicated that he still wished to 
appeal entitlement to a 20 percent evaluation for each 
disability from the date of his claim, November 14, 2002, to 
February 20, 2004. 

Also in the September 2004 rating decision, the RO granted 
service connection for left knee instability and assigned a 
10 percent rating, effective February 20, 2004.  Thus, the 
veteran had two separate ten percent ratings for his left 
knee.  However, since the veteran did not clearly express 
intent to limit his appeal for entitlement to an initial 
increased evaluation for his left knee to a specified 
disability rating, the RO and Board are required to consider 
entitlement to all available ratings for that condition.  See 
AB v. Brown, 6 Vet.App. 35, 39 (1993).  Therefore, the issues 
concerning the ratings for veteran's left knee remain in 
appellate status. 

Further, the April 2003 notice of disagreement also opened a 
new claim for a total disability rating based on individual 
unemployability, which was denied in the September 2004 
rating decision.  However, the veteran did not file a timely 
notice of disagreement to initiate an appeal from this 
decision.  However, in his 
April 2003 hearing testimony,  the veteran stated that he 
wished to open a new claim for entitlement to a total 
disability rating based on individual unemployability.  Thus, 
this issue is referred back to the RO for appropriate action.  

The Board also notes that the September 2004 rating decision 
also granted service connection for depression and anxiety 
disorder and assigned a 30 percent evaluation, effective 
February 20, 2004.  It appears that the veteran filed a 
timely notice of disagreement in November 2004 to initiate an 
appeal for an earlier effective date for this disability.  
The RO issued a statement of the case in July 2005 indicating 
that an earlier effective date of April, 28, 2003 had been 
granted.  This effective date was effectuated in a July 2005 
rating decision.  The veteran indicated in his April 2006 
hearing testimony that he still wanted an earlier effective 
date for his depression and anxiety disorder.  However, the 
veteran failed to file a timely substantive appeal.  Thus, 
this issue is not in appellate status.  

The issues of entitlement to an initial increased evaluation 
for degenerative joint disease of the right and left knees 
with limitation of motion and left knee instability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 20, 2004, the veteran's service-
connected status post, right ankle sprain with tendonitis was 
manifested by subjective complaints of pain and an objective 
finding of tenderness, but not moderate limitation of motion.

2.  Prior to February 20, 2004, the veteran's service-
connected status post, left fibula fracture and ankle sprain 
with arthritis was manifested by subjective complaints of 
pain and an objective finding of tenderness, but not moderate 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's service-connected status post, right ankle sprain 
with tendonitis were not met prior to February 20, 2004.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7, Diagnostic Code 5270 (2006).

2.  The criteria for a compensable evaluation for the 
veteran's service-connected status post, left fibula fracture 
and ankle sprain with arthritis were not met prior to 
February 20, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, including § 4.7, Diagnostic Code 5270 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2006).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in an August 2005 VCAA letter, the 
claimant was notified of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  Moreover, the August 2005 VCAA letter advised the 
claimant of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the August 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 1 to submit any evidence in 
his possession that pertained to his claim.  Thus, the Board 
finds that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board concludes that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, in 
November 2002, the appellant filed a claim for service 
connection, which was granted in a September 2003 rating 
decision.  The veteran initiated an appeal for higher 
disability ratings from this decision and in August 2005, a 
VCAA letter was issued.  The VCAA letter notified the 
claimant of what information and evidence is needed to 
substantiate his claims for an increased rating, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in August 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board in April 2006.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
      
In the instant case, the Board finds that the Dingess/Hartman 
requirements have been satisfied.  The August 2005 VCAA 
letter provided the appellant with the type of information 
and evidence needed to substantiate the claims for increased 
rating as well as establishing an effective date for the 
disabilities on appeal.  Further, in March 2006, the RO sent 
another notice specifically outlining the requirements of 
Dingess/Hartman.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examinations.  Further, the veteran indicated that he had 
applied for Social Security Administration (SSA) benefits.  
The RO requested records for the veteran from SSA, but was 
told by the SSA that no records existed for the veteran.  
Thus, in July 2004 the RO made a formal finding that SSA 
records for the veteran were not available.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4) 
(2005).  No additional pertinent evidence has been identified 
by the claimant.  

The veteran was afforded VA examinations in January 2003 and 
on February 20, 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues of status post, right ankle sprain with tendonitis 
and status post, left fibula fracture and ankle sprain with 
arthritis on appeal. 

Analysis

The veteran is claiming entitlement to a compensable rating 
for his service-connected status post, right ankle sprain 
with tendonitis and status post, left fibula fracture and 
ankle sprain with arthritis prior to February 20, 2004.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  As in the instant 
case, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 126.

Prior to February 20, 2004, the veteran's service-connected 
status post, right ankle sprain with tendonitis and status 
post, left fibula fracture and ankle sprain with arthritis 
were rated as noncompensable by the RO under the provisions 
of Diagnostic Code 5271.  Under this regulatory provision, a 
10 percent rating is warranted when the ankle has moderate 
limitation of motion and a maximum 20 percent rating is 
warranted when the ankle has marked limitation of motion.  A 
rating in excess of 20 percent cannot be assigned under 
Diagnostic Code 5271.  According to Plate II under 38 C.F.R. 
§ 4.71a, normal range of motion for the ankle is from 0 to 20 
degrees dorsiflexion and from 0 to 45 degrees plantar 
flexion.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran was afforded a VA examination in January 2003.  
Examination of both right ankles revealed definite 
tenderness, but no redness, increase in local heat or muscle 
spasm.  Dorsiflexion was 0 to 20 degrees and plantar flexion 
was 0 to 45 degrees bilaterally.  Range of motion was not 
reduced by resistance.  Under DeLuca, the examiner determined 
that there was minimal likelihood of loss of range of motion, 
weakness or incoordination in the immediate future.  A 
contemporaneous x-ray showed that the right ankle had an 
irregularity of the medial malleolus associated with multiple 
adjacent ossifications, which may be posttraumatic in 
etiology.  These could represent some type of synovial 
osteochondromatosis or other dystrophic soft tissue 
ossification not completely excluded.  The left ankle x-ray 
showed no evidence of previous fracture or degenerative joint 
disease, but mild pes planus deformity.  The impression was 
probable bilateral osteopenia. 

The veteran underwent another VA examination on February 20, 
2004.  At that time, examination revealed active dorsiflexion 
of the right ankle from 0 to 10 degrees, and active 
dorsiflexion of the left ankle was from 0 to 15 degrees.  
Limitation of plantar flexion was also reported in both 
ankles.  Based on these examination findings, the RO assigned 
a 20 percent rating for each ankle under Code 5271.  Such a 
20 percent rating is the highest available rating under this 
Code.  The only Diagnostic Code which allows for a rating in 
excess of 20 percent for the ankle is Code 5270 for 
application when there is ankylosis.  There is no ankylosis 
of either ankle in this case.  

Although the veteran believes that a compensable rating was 
warranted for each ankle prior to February 20, 2004, it 
appears from the record that it was not until the time of the 
February 20, 2004, VA examination that it was documented that 
the criteria for a compensable rating had been met.  Neither 
the January 2003 VA examination report nor VA treatment 
records prior to February 20, 2004,  show any moderate loss 
of range of motion of the right or left ankle so as to 
warrant a rating of 10 percent or marked limitation of motion 
to warrant a 20 percent rating..  In fact, a May 2003 
treatment record noted that the veteran had full range of 
motion in all joints without pain.  

Therefore, based on the pertinent medical records, the Board 
must conclude that a compensable rating under Diagnostic Code 
5271 prior to February 20, 2004 for the veteran's status 
post, right ankle sprain with tendonitis and status post, 
left fibula fracture and ankle sprain with arthritis is not 
warranted.  There is no medical evidence showing that the 
veteran's ankles had compensable limitation of motion prior 
to that date. 

The Board must also determine whether a compensable rating 
was warranted under other Diagnostic Codes pertaining to the 
ankle.  Diagnostic Code 5270 is not applicable as there is no 
clinical evidence demonstrating the presence of any ankylosis 
in the right or left ankle.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 
Vet.App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (27th ed. 1988) at 91).  The January 2003 
VA examination and VA treatment records have not shown the 
veteran's ankle joints to be immobile.  Further, Diagnostic 
Codes 5272, 5273 and 5274 are not applicable because there is 
no medical evidence of ankylosis of the subastragalar or 
tarsal joint, malunion of the os calcis or astragalus or 
astragalectomy. 

The Board notes that even though the RO defined the veteran's 
left ankle disability as status post, left fibula fracture 
and ankle sprain with arthritis, there is no medical evidence 
of impairment of the fibula to warrant a separate rating 
under Diagnostic Code 5262.  Further, the January 2003 x-ray 
of the left ankle does not show any evidence of arthritis to 
warrant a compensable rating under Diagnostic Code 5003. 

The Board acknowledges that the veteran complained of chronic 
bilateral ankle pain and thus, recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a compensable 
rating prior to February 20, 2004.  In fact, the January 2003 
VA examination report indicated that there was no additional 
loss of motion, weakness or incoordination under DeLuca.  

Conclusion

A preponderance of the evidence is against a finding that a 
compensable rating for the veteran's service-connected status 
post, right ankle sprain with tendonitis, and status post, 
left fibula fracture and ankle sprain with arthritis is 
warranted prior to February 20, 2004.  Further, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to a compensable rating for the veteran's 
service-connected status post, right ankle sprain with 
tendonitis rating prior to February 20, 2004 is not 
warranted.  Entitlement to a compensable rating for the 
veteran's service-connected status post, left fibula fracture 
and ankle sprain with arthritis prior to February 20, 2004, 
is not warranted.  To that extent, the appeal is denied.  


REMAND

The veteran is also seeking an increased evaluation for 
degenerative joint disease of the right and left knees and 
left knee instability.  At the April 2006 hearing, the 
veteran testified that his right and left knee disabilities 
had significantly worsened since the veteran's last VA 
examination in February 2004.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate, as in the instant case, 
when there is evidence of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  Thus, a new VA 
examination of the veteran's service connected degenerative 
joint disease of the right and left knees and left knee 
instability is warranted.

Further, it appears that the veteran's claim originated with 
the RO in Denver, Colorado, but was subsequently transferred 
to the RO in Cleveland, Ohio at the veteran's request because 
he had moved.  However, the veteran's appointed 
representative is still the Colorado Division of Veterans 
Affairs.  Nevertheless, the Board believes that this 
organization only represents veterans in Colorado.  Further, 
at the April 2006 hearing, the veteran chose to proceed 
without a representative.  Thus, clarification is necessary 
to determine whether the Colorado Division of Veterans 
Affairs wishes to withdraw as the veteran's representative; 
and, if so, whether the veteran wishes to appoint another 
representative. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
the Colorado Division of Veterans Affairs 
to clarify whether the Colorado Division 
of Veterans Affairs wishes to withdraw as 
the veteran's representative; and if so, 
whether the veteran wishes to appoint 
another representative. 

2.  The veteran should be scheduled for 
an orthopedic examination to determine 
the extent of his degenerative joint 
disease of both his knees with limitation 
of motion, and left knee instability.  
The claims folder should be made 
available to the examiner for review.  
The examiner should conduct range of 
motion testing and, to the extent 
possible, should indicate (in degrees) 
the point at which pain is elicited on 
range of motion testing.  The examiner 
should also offer an opinion as to the 
extent, if any, of additional functional 
loss due to incoordination, weakness and 
fatigue, including during flare-ups.  The 
examiner should also report whether there 
is recurrent subluxation or lateral 
instability of the knees and, if so, 
whether it is slight, moderate, or 
severe.  

3.  After the completion of the above, 
the RO should readjudicate the claim; the 
veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


